BURGESS, C. J.
(dissenting). — Not being able to concur in the opinion of the court in this case, I have thought it best to give my reasons for declining to do so.
At the May term, 1900, of the circuit court of Henry, county, the defendant was convicted by the court, a jury being waived, and his punishment fixed at a fine of one dollar, under an indictment charging him with having at said county, on the *42twenty-sixth day of May, 1900, knowingly and unlawfully sold and disposed of to one H. O. Jones one pint of lager beer from a keg of beer containing eight gallons without having on said package from which said pint was sold, to-wit, said keg containing eight gallons of lager beer, the certificate of the State inspector of beer certifying that said package of lager beer had been inspected by him, and was made from wholesome ingredients, and which said beer had not been manufactured and brewed outside of Missouri, and received for sale in this State, and which had not been made for manufacture and sale out of this State. Having failed in his motions for a new trial and in arrest, defendant has appealed to this court.
The indictment was drawn under section Í0 of an act of the General Assembly entitled “An Act creating the office of inspector of beer and malt liquors of the State, and providing for the inspection of beer and malt liquors manufactured and sold in this State,” approved May 4, 1899, which said act reads-as 'follows:
“Section 1. ' There is hereby created the office of beer inspector which shall be filled by appointment by the Governor by and with the consent of the Senate, within thirty days after taking effect of this act, an inspector of beer and malt products, who shall serve for a term of four years and until his successor is duty appointed and qualified. He shall be an expert beer brewer and a citizen of the United States and of this State for more than two years next prior to his appointment. He shall give a bond in the sum of twenty-five thousand dollars, to be approved by the Governor, for the .... faithful performance of the duties of his office.
“Sec. 2. Said inspector shall, with the approval of the Governor, appoint such deputies as may be required to carry out the provisions of this act, not to exceed four in number, and such clerical help as may be necessary. Said deputies *43shall each receive for their services the sum of fifteen hundred dollars per annum, and said inspector shall receive the sum of three thousand dollars per annum, all salaries and expenses to be paid out of the sums of money now, or that may hereafter be, appropriated for said purpose.
“Sec. 3. Every person, persons or corporation who shall erect or keep a brewery for the manufacture .or brewing of beer or other malt products within this State, for the purpose of offering the same for sale, shall cause the same to be inspected by the said state inspector.
“Sec. 4. No person, persons or corporation, engaged in the brewing or manufacture of beer or other malt liquors, shall use any substance, material or chemical in the manufacture or brewing of beer or other malt liquors other than pure hops or pure extract of hops, or of pure barley, malt or wholesome yeast, or rice.
“Sec. 5. Every person, persons or corporation who shall receive for sale or offer for sale any beer„or other malt liquors other than those manufactured in this State shall, upon receipt of same, and before offering for sale, notify the inspector, who thall be furnished with a sworn affidavit, subscribed by an officer authorized to administer oaths, from the manufacturer thereof, or other reputable person having actual knowledge of the composition of said beer or other malt liquors, that no material other than pure hops or the extract of hops, or pure barley, malt or wholesome yeast, or rice, was used in the manufacture of same; upon the receipt of said affidavit, the inspector shall inspect and label the packages containing said beer or malt, liquors, for which services he shall receive like fees as •those imposed upon the manufacturers of beer and malt liquors in this State.
“Sec. 6. The inspector appointed under this act shall provide himself with an office, and shall record on books kept *44for that- purpose the names and places of business of all persons engaged in the manufacture, brewing and sale of beer and malt liquors. He shall keep a record of all beer and malt liquors manufactured, brewed or sold and the amount produced by each brewery or manufacturer or sold by dealer. He shall keep a record of all fees collected and all expenditures incurred, and shall make a full and complete report of the same to the Governor upon the first day of each year.
“Sec. 7. It shall be the duty of such inspector to cause to be inspected all beer or other malt liquors brewed or manufactured or sold in this State, and if he shall find that such beer or other malt liquor has been made from pure hops or the pure extract of hops, or of pure barley, malt or wholesome yeast, or rice, to place upon the package containing such beer or malt liquor his label, certifying that the same has been inspected and made from wholesome ingredients.
“Sec. 7a. It shall be the duty of the State Treasurer upon the taking effect of this act to provide suitable and inimitable State certificates and labels for this inspection, gauging and labeling, having on each proper place for countersigning by the State Treasurer and inspector, and shall safely keep the same together with the plates used in making them, when not in actual use. The State Treasurer shall from time to time, upon demand, deliver the aforesaid labels to the inspector, taking therefor his receipt, and shall charge said inspector with the same; and shall from time to time as said inspector makes returns of moneys collected in the course of his inspection credit said inspector’s account with such sums and shall keep a true and correct book account of his dealings with said inspector.
“Sec. 7b. It shall be unlawful for any person to attempt to make or make, to attempt to. sell or sell, or attempt to use or use any of the certificates, or labels or both provided for by this act, or imitations thereof, except such persons as by law *45are allowed to make, sell and use the same, and any person so offending shaff be deemed guilty of a felony, and, upon conviction, be punished by imprisonment in the penitentiary for. a term not to exceed five years.
“Sec. 8. The inspector shall be entitled to receive for inspecting and gauging one cent for each gallon contained in each package, and two cents for labeling each package. ° All fees received by the inspector shall be paid into the State Treasury. The word ‘package,’ as used in this act, shall be construed to mean any vessel of any kind other than pint and quart bottles in which any beer or malt liquor may be placed for sale, containing eight gallons or less; when said beer or malt liquors are placed in pint or quart bottles a package, as used in this act, shall be construed to mean not to exceed forty-eight- pint bottles or twenty-four quart bottles of beer or malt liquors, which, when manufactured and so bottled must, b.efore sale be placed in suitable cases containing said number and size of bottles, for inspection and stamping by said state inspector; and when said beer or malt liquor shall be placed in vessels containing more than eight gallons, the word package shall be construed to mean each eight gallons or fractional part thereof so contained in said vessel.
“Sec. 9. The expense of said office, including the salaries of the inspector and his deputies, shall be paid monthly out of the amount appropriated by law from the general revenue fund on warrants drawn by the State Auditor on vouchers approved by the inspector, and all fees received by the inspector under the provisions of this act shall, on or before the last day of each month, be paid into the State Treasury by said inspect- or, and shall be placed to the credit of the general revenue fund.
“Sec. 10. Any person who shall sell any beer or malt liquor within this State which has not been inspected according *46to the provisions of this act, or contained in packages which shall not have upon them the certificate of the state inspector, or any person who shall fail to destroy said certificate or label after the contents of said package are disposed of, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not exceeding five hundred dollars, or by imprisonment in the county jail for a period of not less than six months and in addition thereto shall have his license or other authority, giving him the right to manufacture or sell said liquors in this State revoked, and shall not again receive any such license or other authority for a period of two years thereafter.
“Sec. 11. If any inspector shall fail to nerform any of the duties imposed upon him by this act, or shall in any manner violate any of the provisions thereof, he shall be deemed guilty of a misdemeanor, -and upon conviction thereof, shall be punished by imprisonment in the county jail for not less than thirtv days 'and by a fine not exceeding one thousand dollars, and if any said inspector shall fail to faithfully perform 'the duties enjoined upon him by this act he may be removed from office by the Governor.
“Sec. 12. All prosecutions for fines and penalties under the provisions of this act shall be either by indictment or information in any court of competent jurisdiction, and when collected shall be paid one-fourth to the informer and three-fourths into the fund for the construction of public roads and highways in the county in which said offense may have been committed and prosecution begun.
“Sec. 13. All beer or other malt liquors manufactured in this State and exported outside of the State for sale, shall be inspected as other liquors designated in this act, but said inspection shall be free of cost to the manufacturer.
“Sec. 13a. Every railroad, express or transportation *47•company, shall when requested furnish to the inspector a duplicate bill of lading or receipt showing the name of the consignor and consignee, date, place received, destination and quantity of beer or malt liquors received by them for shipment to any point within this State. Upon failure to comply with the provisions herein, said railroad, express or transportation company shall forfeit and pay to the State of Missouri the sum of fifty dollars for each and every failure, to be recovered in any court of competent jurisdiction. The inspector herein provided for, is hereby authorized and empowered to sue in his own name at the relation and to the use of the State. The penalties collected shall be paid into the State Treasury.
“Sec. 14. There is herebv appropriated out of the State Treasury,-chargeable to the general revenue fund, for the years 1899 and 1900, for the pay of the inspectors, six thousand dollars ; for the pay of four deputies, twelve thousand dollars; for rent, stationery, fuel, printing, and such other things as may be necessary for the transaction of the business of said inspector, the sum of six thousand dollars.”
Upon the trial, defendant admitted the sale of the beer drawn from a keg which did not contain the label or certificate of the inspector, as charged in the indictment, and gave in evidence the following agreed statement of facts, to-wit:
“1. This prosecution is for an alleged violation of the act entitled £Am Act creating the office of inspector of beer and malt liquors of the State, and providing for the inspection of beer and malt liquors manufactured and., sold in this State, approved May 4, 1899.
“2. There are and have been in the State of, Missouri for more than a year last past, twenty-seven breweries owned and kept by persons and business corporations engaged in manufacturing or brewing beer within this State for the purpose of •offering the same for sale.
*48“3. Said persons and corporations manufacture annually in this State not less than 2,250,000 barrels of beer of thirty-one gallons each, to-wit, 69,750,000 gallons. That of the quantity manufactured 1,275,000 barrels of thirty-one gallons each, to-wit, 39,525,000 gallons, are sold in Missouri, and 975,000 barrels of thirty-one gallons each, to-wit, 30,225,000 gallons, are exported. That the average net value of said beer to the brewer, after deducting the United States tax, is five dollars per barrel.
“4. The entire product of twelve of said breweries is sold in the State of Missouri; the larger portion of the product of twelve other of said breweries is sold in this State; and of the remaining three breweries two-thirds of the product of one, four-fifths of the product of another, and more than one-half of the product of the third is sold outside of the State.
“5. There are annually imported into the State of Missouri, for sale therein, from neighboring States, and particularly from the States of Illinois and Wisconsin, 165,000 barrels of beer of thirty-one gallons each, to-wit, 5,115,000 gallons; and that said beer is of the value of five dollars per barrel. In addition, beer and ale are imported from foreign countries, and a malted liquor," brewed from wheat, and called ‘weiss. beer/ is manufactured and sold in Missouri.
“6. Beer must, for the purposes of sale, be inclosed in tight packages of glass or wood. It is put up in barrels, half barrels, kegs, eighths, and bottles; and when so inclosed the packages can not be opened, except for immediate consumption, without rendering the beer stale, flat, and valueless.
“The State hereby reserves all objections as to the relevancy of the facts above admitted. Each party reserves the right to offer further evidence not inconsistent with the facts above admitted.”
Defendant called as a witness Ellis Wainwright, who *49stated that he is a practical brewer, and has been for thirty years, and is familiar with the manufacture of beer. The witness was asked what cereals, in his opinion, are wholesome, and may properly be used in the manufacture of beer, to which question the State objected upon the ground that it is entirely within the jurisdiction of the Legislature to determine what cereals shall be used in the manufacture of intoxicating liquors. The court sustained the objection, and excluded the evidence, to which action of the court the defendant excepted.
Defendant then offered to prove that corn, wheat, and rye are wholesome cereals, and may be properly used in the manufacture of malt liquors. The State objected to the offer, and the court sustained the objection, and excluded the evidence, to which action of the court the defendant excepted.
The defendant asked the witness whether either distilled or fermented liquors could be produced without water, whereupon the State admitted that water is a necessary ingredient for the manufacture of beer.
Witness was asked whether, in his opinion, an inspection of beer or malt liquors will reveal the cereals of which it is made, and he answered that no examination or analysis of the finished product will show the cereals used in its manufacture.
Prom the further examination of the witness it appeared that the basis of all the cereals is starch; that there is no difference between the starch found in rye, wheat, corn, or barley; that the barley malt, rice or other cereals used in the manufacture of beer, before undergoing the process called “mashing,” are ground as fine as powder, and in that condition are put into a large vessel with water, and are heated and stirred to produce an infusion. This treatment is called the “process of mashing,” and results in a sweetish liquid, called “worts,” from which ultimately, after the addition of hops and yeast, *50by tbe process of fermentation and ripening, beer is produced. Tbe witness was asked on cross-examination whether at any time during the six or eight hours of the process of mashing, an examination or analysis would show what cereals are in the mashing tub, to yhich question defendant objected on the ground that the act itself specifies when the inspection shall be made, in that it provides that the beer shall be inspected in the vessel in which it is put upon the market for sale. The court overruled the objection, and defendant excepted.
Defendant also offered to show by the witness that there is a malt liquor in use in Missouri that is made and can be made only of wheat. The State objected to the evidence, and the court sustained the objection, and excluded the evidence; to which defendant excepted.
The witness was asked whether the beer could be analyzed with a view of determining its ingredients, and he answered, “beer can be analyzed.” Being asked by defendant what process that involved, and how long it would take, he answered: “An analysis of beer would require a sample of perhaps two quarts. It would take about three or four days to make a thorough analysis, and then at the end of that time you could not tell out of which cereal it was manufactured.” The State, in rebuttal, called Gr. R. Kenamore, the state inspector, who admitted he is not a practical brewer, and has never brewed a drop of beer in his life, but by reason of his experience in the internal revenue department of the general government, and by his reading on the subject, gave it as his opinion that beer could be inspected in the mash, and the cereals of which it is made determined. Defendant moved to strike out the testimony of the witness because an inspection of the mash is not authorized by the law, and because the act prescribes when and in what condition of the finished product the inspection shall *51be made, which motion the court overruled, and the defendant excepted.
The defendant asked the court to declare the law to be as follows:
“1. Upon the law and the evidence in this cause, the jury are instructed to acquit the defendant.
“2. The Act of May 4, 1899, entitled ‘An Act creating the office of inspector of beer and malt liquors of the State, and providing for the inspection of beer and malt liquors manufactured and sold in this State,’ contains two subjects — one the inspection of beer and malt liquors, and the other the subject of revenue for general State purposes. The latter subject is not expressed in the title of the act. The court declares that said act violates section 28 of article 4 of the Constitution of Missouri, and is therefore void.
“3. It is admitted that beer must, for purposes of sale, be inclosed in tight packages of glass or wood, and that, when so inclosed the package can not be opened, except for immediate consumption, without rendering the beer stale, flat, and valueless. The method of inspection prescribed by said Act of May 4, 1899, requires that the beer or other malt liquor shall be inspected in the vessel in which it is placed for sale; and the court instructs you that such act of inspection is equivalent to the taking of such beer from the owner without due process of law, and is in violation of the Constitution.
“4. The expense of inspection is fixed by said act at $12,000 annually, and the act provides that all collections made under it by the inspector and his deputies shall be paid into the State Treasury, and be placed to the credit of the general revenue fund. The fees allowed by said act for inspecting and gauging are one cent per gallon and two cents for labeling each package; every eight gallons or less contained in a vessel, and every case of forty-eight pint bottles or twenty-four quart bot-*52ties of beer, being deemed a package. It is admitted that tbe quantity of beer annually manufactured and sold in the State is 1,215,000 barrels of tbirty-one gallons each, to-wit, 39,525,-000 gallons, and that 165,000 barrels of beer of tbirty-one gallons each, to-wit, 5,115,000 gallons are annually imported pnto tbe State for sale, and that tbe average net value of said beer is $5 per barrel. Upon these facts tbe court declares that tbe fee of one cent for inspecting and gauging each gallon of said beer and two cents for labeling each package is a tax, and that tbe same is levied in violation of sections 4 and 8 of article 10 of tbe Constitution of tbe State, and that as to such tax tbe act is void.
“5. Under the laws of this State tbe brewer, as a manufacturer, is, and at and before the time at which tbe Act of May 4, 1899, took effect, was, subject to an ad valorem tax on bis raw materials and finished products equal to tbe tax on real estate. Tbe tax imposed by said Act of May 4, 1899, is in addition to tbe said manufacturer’s license tax, and therefore constitutes a double tax for the same time on tbe same property, and hence is void, both because it is in excess of tbe rate allowed for State purposes by section 8 of article 10 of tbe Constitution and because it is double taxation.
“6. Tbe tax imposed by said Act of May 4, 1899, is a specific tax, and not a tax in proportion to tbe value of the property taxed, and lienee is void under section 4 of article 10 of tbe Constitution of this State.
“1. Said Act of May 4, 1899, provides that all beer manufactured in tbe State shall be inspected, and that so much of it as is sold in tbe State is subject to tbe tax imposed by said act, and so much of it as is exported out of tbe State for sale is free of said tax. Tbe court declares that tbe discrimination thus created between tbe brewer who sells bis product in tbe State and tbe brewer who exports bis product out of tbe State' — ■ *53taxing the former and exempting the latter — violates section 3 of article 10 of the Constitution, and as to said tax said act is void.
“8. By the statutes of this State now in force, and which were in force when said Act of May 4, 1899, was passed and when it went into effect, all merchandise and finished products of manufacturers constituted, for the purpose of state, county, and municipal taxation, a separate and distinct class, all subjects of which must be taxed alike. The Act of May 4,1899, singles out beer and imposes upon it an additional tax not imposed upon the merchandise of any merchant or the raw material or finished product of any manufacturer, in the State, other than brewers, and hence violates section 3 of article 10 of the Constitution, which requires that taxes shall be uniform upon the same class of subjects within the State.
“9. Under the Constitution of the State, the Legislature has no power to impose upon any one subject of property a burden of taxation not equally imposed on all other subjects of the same class.
“10. In exempting from taxation the beer manufactured in the State and exported out of it, said Act of May 4, 1899, violates sections 6 and 7 of the Constitution of the State, and is therefore void.
“11. Inasmuch as said Act of May 4, 1899, imposes a tax on the brewer who sells his product in the State, and exempts from such tax the brewer who exports his product, it denies to the former the equal protection of the laws, in violation of the fourteenth article of amendments to the Constitution of the United States; and hence said Act of May 4, 1899, is void as to said tax.
“12. Said Act of May 4, 1899,. provides that all beer imported into the State shall be inspected in the package in which it is imported, and before it is offered for sale, and shall *54be subject to tbe same tax imposed upon beer manufactured and sold in the State. Such provision violates section 10 of article 1 of tbe Constitution of tbe United States, and hence is void.”
Wbicb said declarations of law were refused, and defendant excepted.
Tbe court then, over tbe objection and exception of defendant, declared tbe law to be as follows: “Tbe court declares tbe law to be that if tbe court, sitting as jury, in tbis cause, finds and believes from tbe evidence and admitted facts that tbe defendant on or about tbe twenty-sixth day of May, 1900, at tbe county of Henry and State of Missouri, sold a pint of lager beer to H. O. Jones, from a keg of lager beer containing eight gallons, without having on said keg tbe certificate of tbe State Beer Inspector, then the court should find tbe defendant guilty.”
In passing upon tbe questions involved in tbis appeal, it becomes necessary to first determine tbe purpose and character of tbe Act of May 4, 1899; that is, whether it is simply an inspection or revenue measure, or both an inspection and a revenue measure. It will be observed that, while tbe title of tbe act speaks only of tbe “inspection of beer,” section 8 of tbe act provides for an “inspection fee” of one cent per gallon on all beer and malt liquors manufactured or sold in tbis State, and two cents for labeling each package of eight gallons or less, making a total of one and one-fourth cents per gallon, tbe proceeds of all wbicb is required to be paid into tbe State Treasury, and placed to tbe credit of tbe general revenue fund of the State. Section 9 provides that all fees received by tbe inspector under tbe provisions of tbe act shall on or before tbe last day of each month be paid into tbe State Treasury by tbe inspector, and shall be placed to tbe credit of tbe general revenue fund. Section 1 a provides that tbe State Treasurer shall *55cause suitable stamps to be prepared for tbe enforcement of tbe act, -which are to be delivered from time to time to the inspector, “taking therefor his receipt, and shall charge said inspector with the same; and shall from time to time as said'inspector makes returns of moneys collected in the course of his inspection, credit said inspector’s account with such sums, and shall keep a true and correct book account of his dealings with said inspector.” It was shown upon the trial that this rate of one and one-fourth cents per gallon on the manufacture and sale of beer in this State will yield an annual income of over $558,-000. By the law, what is called the “inspector’s fees” do not go to the inspectors,, but into the State Treasury. The inspectors are paid salaries aggregating $9,000 per annum, and the other expenses incident to the enforcement of the law, are fixed at $3,000, the total amount being $12,000 per annum, and provided by appropriations out of the general fund, thus adding to the general revenue fund of the State over half a million dollars by the enforcement of this law.
Under this state of facts, can this rate on beer and malt liquors be correctly called an “inspection fee ?”
The mere fact that the act is entitled “An Act creating the office of inspector of beer and malt liquors of the State,' and providing for the inspection of beer and malt liquors manufactured and sold in this State,” does not authorize it; nor does the language of the act itself necessarily do so, for, in whatever language a statute may be framed, its purpose must be determined by its natural and reasonable effect. [Henderson v. City of New York, 92 U. S. 259; Minnesota v. Barber, 136 U. S. 313; Prent. Police Powers, p. 31.]
In the case of Minnesota v. Barber, supra, there was involved the validity of a statute of that State, which required the inspection, before slaughtering, of beef cattle, and in course of the opinion it was said: “The motives of the legislators, eon*56sidered as the purposes they had in view, will always be presumed to be to acomplish that which follows as the natural and reasonable effect of their enactment. In Mugler v. Kansas, 123 U. S. 623, 661, the court, after observing that every possible presumption is to be indulged in favor of the validity of a statute, said that the judiciary must obey the Constitution, rather than the lawmaking department of the government, and must, upon its own responsibility, determine whether, in any particular case, the limits of the Constitution have been passed.” So, in the case of Voight v. Wright, 141 U. S. 62, the court held that “a state can not, under the guise of enacting inspection laws, make discriminations against the products and industries of other States, in favor of its own products and industries.”
It will be admitted that the State, in the exercise of its police power, may require the inspection of beer manufactured in this State, before being offered for sale, and allow reasonable fees for the inspection and expenses attending the same; but if such measure be intended as a means of raising general revenue for the State or such is its effect, it can not be sustained, for such fees are permissible, for the purpose only of paying the expense of regulating and controlling the business, and are not taxes. [Cooley, Tax’n (2 Ed.), 603; City Council v. Rogers, 2 McCord, 495; O’Maley v. Borough of Freeport, 96 Pa. 24.]
But if in excess of what may be reasonably necessary for that purpose, and the excess is paid into the treasury for other expenditures, it becomes a tax. [American Fertilizing Co. v. Board of Agriculture of North Carolina (C. C.) 43 Fed. 609; Willis v. Oil Co., 50 Minn. 290.]
Brimmer v. Rebman, 138 U. S. 78, was a prosecution for the violation of an act entitled “An act to prevent the selling of unwholesome meat,” which provided that the inspector should receive as his compensation, one cent per pound, to be *57paid by tbe owner of tbe meats. Tbe court said, “Tbe fees exacted under the Virginia statute for the inspection of beef, veal, and mutton, the product of animals slaughtered one hundred miles or more from the place of sale, are in reality a tax.” And later in the opinion, in speaking of the claim that the statute should be treated as a police measure for the prevention of the sale of unwholesome meats, as it was aimed only at meats transported one hundred miles or more from the place where slaughtered, the court ruled that this ought not to control the case, “because the statute, by reason of the onerous nature of the tax imposed in the name of compensation to the inspector, goes far beyond the purposes of legitimate inspection to determine the quality and condition, and, by its necessary operation, obstructs the freedom of commerce among the States.” It was held in the case of Patapsco Guano Co. v. Board of Agriculture of North Carolina, 171 U. S. 345, that twenty-five cents per ton on fertilizers was not in excess of what was necessary to pay for the cost of analysis, salaries of inspectors, etc., and therefore valid as inspection fees. The act under consideration in that case imposed a charge of twenty-five cents per ton on commercial fertilizers, and the purpose of the charge was declared to be to defray the expenses of inspection only; and in passing upon that question it was said: “But treating the question whether the charge of twenty-five cents per ton was shown to be so excessive as to demonstrate a purpose other than that which the law declared, as a judicial question, we are satisfied that, comparing the receipts from this charge with the necessary expenses, such as the cost of analysis, the salaries of inspectors, the cost of tags, express charges, miscellaneous expenses of the department in this connection, and so on, we "an not conclude that the charge is so seriously in excess of what is necessary for the objects designed to be effected as to justify the imputation of bad faith, and change the character of *58the act.” It will thus be seen that while it is not expressly decided in that case, it is clearly intimated, that if, in the opinion of the court, the taxes had been seriously in excess of what was necessary for the objects designed to be effected by the act, it would have been held invalid upon that ground.
The act in question, in the case in hand, imposes a charge of one cent per gallon for each gallon contained in each package of beer, and two cents for labeling each package, and by the last section of the act there is appropriated out of the State Treasury, chargeable to the general revenue fund, for the years 1899 and 1900, for the pay of the inspectors, $6,000; for the pay of four deputies, $12,000; for rent, stationery, fuel, printing, and such other things as may be necessary for the transaction of the business of said inspector, the sum of $6,000; while the revenue derived by such inspection amounts per annum to about $558,000. Under these circumstances, no court of justice ought to hesitate to declare, as a judicial -juestion, that the charge is so seriously in excess of what is necessary for inspection, and expenses attending the same, as to demonstrate a purpose other than that which the law declares.
In the case of American Fertilizing Co. v. Board of Agriculture of North Carolina, supra, in speaking of an act of the Legislature providing for a license fee of $500 each per annum for the privilege of selling separate brands of fertilizers, with respect to which it was contended that the law might be upheld as part of the police power of the State, the court observed: “If the legislation in question can properly be referred to that power, it will be because the right to pass inspection laws may be deemed to have its foundation in the police power of the State. Certainly, if it be anything but what the act itself seems to contemplate — a tax on occupation, or a privilege tax. — it is because it is used to secure an inspection of commercial fertilizers before they can be sold in North Carolina. Such a tax *59would be constitutional only within the limits of the Constitution. It can not be sustained when evidently in excess of what is required for such purpose, and when the proceeds are applied to other uses. We think that in this case the court might judicially take notice of the evident fact that $500 on a brand of commercial fertilizers is a much larger sum than can be necessary for its inspection.”
Willis v. Oil Co., supra, was an action by an inspector for fees as such allowed by an act of the Legislature of Minnesota for inspecting mineral illuminating oils, wherein it was contended by defendant that the charges were excessive. The court said: “It is also objected that the act is one levying a tax, and not a police regulation. Of course, under the constitutional provision requiring taxes to be as nearly equal as may be, and to be levied on a cash valuation, the tax would not be sustained as a tax law. It can only be upheld as an exercise of the police power of the State, as intended to be just what it purports to be — an inspection law requiring to be inspected articles which from their nature and use, may be dangerous to the lives or property of the people of the State. The imposition of fees for inspection, if intended as a mode of raising revenue for the State, could not be sustained. It could be upheld only as a mode of making the business of dealing in oils pay the expense of its proper police regulation. That the State may make any business requiring police regulation pay the expense of regulating and controlling it, and that this may be done by exacting fees, license fees, or inspection fees from those engaged in the business, no one disputes. On its face, this law is a bona fide police regulation — a proper inspection law; and the fees are, in good faith, exacted to reimburse the State in the expense of inspection and enforcing observance of the law. Of course, the State or .a municipality may attempt to make the right to exact fees a cover for imposing a tax for *60general revenue; and, when the court can say that such is the case, the law must stand or fall as a tax law.”
The inspection of beer and other malt and distilled liquors can only be required by the State in the exercise of its police powers, for which a reasonable inspection fee may be required to be paid by the person manufacturing it, as a condition precedent to its offer for sale, but its purpose can -not be diverted for the purpose of raising money or revenue. As was said by Mr. Justice Field, in his dissenting opinion in the Munn case, 94 U. S. 113: “One may go, in like manner, through the whole round of regulations authorized by legislation, state or municipal, under what is known as the ‘police power,’ and in no instance will he find the compensation of the owner for the use of his property has any influence in establishing them. It is only where some right or privilege is conferred by the government or municipality upon the owner, which he can use in connection with his property, or by means of which the use of his property is rendered more valuable to him, or he thereby enjoys an advantage over others, that the compensation to be received by him becomes a legitimate matter of regulation. Submission to the regulation of compensation in such cases is an implied condition of the grant, and the State, in exercising its power or prescribing the compensation, only determines the conditions upon which its concession will be enjoyed. "When the privilege ends, the power of regulation ceases.” [State v. Associated Press, 159 Mo. 410.]
Revenue is never the object to be attained by inspection laws,' nor to restrict the sale of the commodity inspected, but they are for the protection of the people from fraud and imposition in certain articles in use, and to promote health and advance morals; and the character of the article inspected — whether its use as a beverage or otherwise be demoralizing or not — is of no significance, in so far as *61the fee to be charged, therefor is concerned; for, whatever may be its character, nothing more than a reasonable fee for the labor and cost attending the inspection has ever been, or can be, allowed therefor. And, in so far as I am concerned, I have been unable to find an authority to the contrary. Nor do I believe that one can be found.
But it is said that the right to manufacture and sell beer and malt liquors is not a natural right, and therefore the State may place such restrictions about it as it may see fit; but the right to do these things, and to sell in original packages, has never been prohibited by the laws of this State, which only required of the manufacturer, prior to the passage of the act in question, in order that he might do so, an occupation tax. The brewer is also required to pay an advalorem tax upon the greatest amount of raw material and finished product which he may have on hand between the first Monday in March and the first Monday in June in each year, but this is not a condition precedent to his right to manufacture and sell. But by the act in question he -is required not only to pay, an occupation tax before he can sell his product, which he has been authorized by law to manufacture, but to have it inspected, and to pay enormous and unreasonable charges therefor, under the cover of inspection fees, which said act, when stripped of its mask, is nothing more nor less than a revenue measure. A non-resident corporation engaged, for instance, in the manufacture of fertilizers, does not possess the absolute right to sell its product by retail in this State, and it is only by grace that it may be permitted to do so, and, like the manufacture and sale of beer and malt liquors, can only do so by compliance with our laws; yet no one will contend that if by the laws of this State an inspection should be required of any such article brought here by such corporation before being offered for sale, and an inspection fee were allowed by law for that purpose, it could be sustained, *62when evidently in excess of what would be required for such purpose, and especially when the proceeds are applied, as in this case, to another purpose. [American Fertilizing Oo. v. Board of Agriculture of North Carolina, supra.] There is no difference in principle between the two cases. That the State may, in the exercise of its sovereign power, regulate the sale of beer and malt liquors, and impose fees for their inspection, for the purpose of paying the expenses of regulating and controlling the business, or prohibit their sale or manufacture altogether, is not questioned, provided, always, that such fees, when exacted, be reasonable, and the right- to exact them is not made a cover for imposing a tax for general revenue. While what is a reasonable fee for inspection must, of necessity, depend largely upon the exercise of a sound discretion by the Legislature, having reference to the time occupied, the place, and services to be performed in making the inspection, and, unless, under the circumstances, it be clearly unreasonable, it will not be adjudged a tax, yet if it is manifestly in excess of what is required for such purpose, and the proceeds are applied to other uses, courts will not hesitate to declare it a tax. There is a limit, however, beyond which even the Legislature, in the exercise of its discretion in enacting laws for inspection fees, may not go, and that is that they shall not be exorbitant, or more than is reasonably necessary to pay for the inspection, and expenses attending the same; and no judge or text-writer has ever written anything to the contrary. Moreover, there is not to be found an authority which announces a different rule for inspection fees for inspecting beer and malt liqxtors, and for inspecting any other article or commodity. In all cases the fee must not be in excess of a reasonable amount necessary for the purpose. If the brewer’s property can be excessively taxed for revenue under the guise of inspection fees to such an extent as in this case, then there is no reason why *63fifty or one hundred per cent upon his output may not be taken for the same purpose; and this would be legislative discretion run mad.
The case of State v. Ludington, 33 Wis. 107, is mainly relied upon in the opinion of the court as announcing a different rule; that is, that the Legislature may allow any amount that they may think proper for inspection fees for inspecting beer and malt liquors, and that courts can not declare such legislation invalid, however much in excess of a reasonable amount for such purposes the fee may be. But that was an application for mandamus against Ludington, mayor, and Mahoney and White, as clerk and comptroller, of the city of Milwaukee, respectively, commanding them not to sign or issue a license to any person to sell spirituous or intoxicating liquors in said city without requiring a bond in each case to be given; and no question of inspection or of inspection fees was involved or in any manner alluded to or discussed in it, and it is not an authority upon that question. Now, when it is considered that the inspection fee of one and one-fourth cents per gallon upon the manufacture and sale of beer in this State will yield an annual income of over $550,000, which is paid into the State Treasury, while the salaries of the inspectors, with other expenses incident to the enforcement of the law, do not exceed $12,000 per annum, it needs no argument to satisfy the unbiased mind that the fee is manifestly unreasonable and unconscionable; and it can only be upheld, if at all, upon the ground that it is a revenue measure. That such was the purpose of the act is manifest from the fact that when the bill was first introduced in the senate its title was “An act creating the office of inspector of beer and malt liquors, and providing for an increase in the general revenue of the state,” and that the title was afterwards amended, and that part of it which referred to the increase of revenue stricken out, and by the further fact that, in the discussion of *64the bill in the senate, it was always referred to and discussed as a revenue measure, and that, when the fees are collected and paid into the State Treasury, they become a part of the revenues of the State. That the operation of the act was as a revenue measure, notwithstanding its inspection features, we think clear; and as Sherwood, J., said in State v. Seibert, 123 Mo. 433: “Courts of justice are not to be imposed on by diaphanous disguises which change the verbiage of the statute, but leave the effect the same. When the act questioned is clearly evasive of constitutional prohibitions, the court will not fail to notice the evasion, nor to apply the remedy.”
It follows that the act can not be sustained as an inspection measure,, because the fees derived therefrom will amount per annum to $538,000 more than, or forty-five times as much as, will be necessary for that purpose, and because it is manifest from the act that its purpose was and its effect is that of a revenue measure, under the guise of an inspection measure.
If, then, the act can not be sustained as an inspection measure, because the inspection fee fixed by it is unreasonable, and is a revenue measure under the cover of an inspection measure, is it invalid upon the ground that it imposes a tax upon property? If, as we have said, the tax can not be sustained as an inspection measure, it must follow that it is a tax upon property, or no tax at all. And if a tax upon property, as it clearly is, it is in conflict with section 8, article 10, of the Constitution of this State, which provides that “the State tax on property, exclusive of the tax necessary to pay the bonded debt of the State, shall not exceed twenty cents on the hundred dollar valuation; and whenever the taxable property of the State shall amount to nine hundred million dollars, the rate shall not exceed fifteen cents.” This tax is required to be paid into the State Treasury, and to be placed to the credit of the general revenue fund of the State. It does not go into *65the sinking fund, as it is not levied to pay State indebtedness. A direct tax of ten cents on the one hundred dollars valuation is levied for that purpose. It is a matter of general information that in 1892 the $900,000,000 limit referred to in the section of the Constitution quoted was reached, and that by reason thereof the Legislature ,on March 24 of that year passed an act providing that there should be assessed and collected, as the assessed value of all the real estate and personal property subject to taxation in this State, fifteen cents on each one hundred dollar valuation of State revenue, and ten cents on the one hundred dollars for the payment of all State indebtedness. [Acts 1892, p. 16.] Manufacturers of beer and malt liquors now pay the full rate of taxes authorized by law. Brewers pay State taxes as manufacturers on the greatest aggregate amount of raw material and fin-fished product which they may have on hand between the first Monday in March and the first Monday in June, as provided by section 8486, Revised Statutes 1899. That this is a tax upon property, and not an occupation tax, is indisputable. [Kansas City v. Johnson, 78 Mo. 661; State v. Tracy, 94 Mo. 217.] In addition to these taxes which the brewer or manufacturer of malt liquors is required to pay, the Act of May 4, 1899, proposes to levy an additional tax upon this particular species of property greatly in excess of the maximum rate fixed by the Constitution. According to the evidence, the market 'value of beer is $5- per barrel, and a barrel contains thirty-one gallons, which is sixteen and two-fifths cents per gallon. As said by counsel for defendant in their brief: “The law in question, therefore, proposes to impose a tax of one cent on property worth sixteen and two-fifth cents, which amounts to a fraction over six per cent ad valorem, while the maximum rate fixed by the Constitution (fifteen cents on the hundred *66dollars) is less than one-sixth of one per cent; that is to say, a tax of one cent per gallon amounts to more than forty times as much as the maximum rate fixed by the Constitution. But this is not all. The Act of May 4 also imposes a package tax of eight cents on each barrel of beer so that the total tax on a barrel of beer worth five dollars is thirty-nine cents. Twenty barrels represent a value of $100, on which the tax would be $1.80, so that the proposed tax would be $7.80 on the hundred dollars, while the constitutional limit is fifteen cents on the hundred dollars — more than fifty times as much.
In the case of City of Brookfield v. Tooey, 141 Mo. 619, it was held that an ordinance which assessed a ‘license tax of one per cent per annum upon the goods, wares, and merchandise of said city” does not create an occupation tax or license, but a plain property or ad valorem tax, and, being in excess of the maximum limit permitted by the Constitution, is void; that such tax is also void because it is not uniform as to all personal property within the city.
In State v. Stephens, 146 Mo. 662, the tax in litigation was upon the mileage value of certain railway cars, other than those owned by railroad companies in this State, but owned by other parties. The tax was assessed at $2 oh the one hundred dollar valuation. The contention by the State was that it was not a tax upon property, but, rather, a license or excise tax upon the business of the owners of the cars done in Missouri. The court ruled that it was a tax upon property, and, being in excess of the constitutional limit of twenty cents upon the one hundred dollars, was void. It would seem to follow that the tax, being a property tax, and largely in excess of the fifteen cents on the one hundred dollars allowed by the Constitution, is absolutely void.
The position is also taken in the opinion that the act may be sustained upon the ground that the inspection fee allowed by *67it is a license tax, and that the fee authorized is the price which the State demands for the privilege of brewing and selling malt liquors in this State, and, being such, it is immaterial by what it is called, as it is not a tax upon property, within the meaning of our Constitution. ' We must admit that this idea is well expressed, for, if it is not a revenue measure, it would be a difficult task to correctly name the act; but it is not on account of that fact that faith must be imposed in it, but because of the fact that it is a revenue producer to the State. Granting, however, that the payment of the inspection fee and compliance with the provisions of the act amount, in substance, to a license, and confer upon persons who comply with its provisions the right to manufacture and sell beer and malt liquors (Galloway v. Stewart, 49 Ind. 156), even from that point of view it is not a valid law. The title of the act is “An Act creating the office of inspector of beer and malt liquors of the State, and providing for the inspection of' beer and malt liquors manufactured and sold in this State,” and there is not a word said in it about a license tax or any other tax, nor about the inspection of beer or malt liquors manufactured out of this State and shipped into it for sale, nor about beer and malt liquors manufactured in this State and shipped out of it; yet an inspection fee is required in the case of beer and malt liquors manufactured out of and shipped into this State for sale. Inspection is “the examination of certain articles made by law subject to such examination, so that they may be declared fit for commerce.” [Bouv. Dict. tit. “Inspection”; Neilson v. Garza, 2 Woods, 287.] A license tax of one cent on the gallon for the sale of beer or malt liquors is in effect a tax upon the beer and malt liquors themselves (Welton v. Missouri, 91 U. S. 275), and being “a plain property or ad valorem tax, and being in excess of the maximum limit permitted by the Constitution, is void.” [City of Brookfield v. Tooey, supra.] But this is not *68all. The title of the act does not meet the requirements of section 28, article 4, of the Constitution of this State, which provides that no bill except appropriation bills, shall contain more than one subject, which shall be clearly expressed in its title. The act is, as we have said, clearly a revenue measure; but if both an inspection and license tax or revenue measure, and they could have both been united in the same act, they certainly should have been embraced in the title. Judge Cooley, in his work on Constitutional Limitations, says: “If the subject is composed of two or more essential elements, the expression of one of such elements in the title would not suffice. The absence of one of such elements in the title would be as misleading and might be as pernicious as the evils sought to be obstructed by the Constitution.” [Henderson v. Insurance Co., 135 Ind. 23, 31.] “The principal questions in each case will therefore be whether the act is in truth broader than the title, and, if so, then whether the other objects in the act are so intimately connected with the one indicated by the title that the portion of the act relating to them can not be rejected, and leave a complete and sensible enactment which is capable of being executed.” [Cooley, Const. Lim. (3d Ed.), pp. *148, *149.]
The title to the act should be so clear “that neither the members of the Legislature nor the people should be misled by the title.” [Sun Mut. Ins. Co. v. Mayor, etc., of City of New York, 8 N. Y. 253.]
No one can read the title of this act, and shut his eyes to that which is apparent upon the face of it (that is, that it only applies to the inspection of beer and malt liquors which are manufactured and sold in this State, for which, it is conceded, a reasonable inspection fee may be allowed) ; but the right to levy an inspection fee upon beer and malt liquors manufactured out of this State and sold within it, or to levy an inspection tax upon all beer manufactured and offered for sale in this *69State, is not covered by the title, but by implication is excluded therefrom. As was said in Kansas City v. Payne, 71 Mo. 162: “The body of the bill expresses its object. The title of the bill disguises and conceals it.” No one would suppose, from reading the title to the act, that it was to apply to beer and malt liquors manufactured out of, and offered for sale in this State, or that a license tax was authorized to be levied thereby. In the language of Judge Cooley : “The Constitution has made the title the exclusive index to the legislative intent.” [Kansas City v. Payne, supra; State v. County Court of Jackson Co., 102 Mo. 531; State v. Schofield, 41 Mo. 39; State v. County Court of Marion Co., 128 Mo. 427; Witzmann v. Railway Co., 131 Mo. 612; State v. Persinger, 76 Mo. 346.]
So, in the case of Town of Cantril v. Sainer, 59 Iowa, 26, it was held that, an ordinance being entitled “Regulating the use and sale of intoxicating liquors,”- but the substance of the ordinance, as found in the body of it, being entirely prohibitory, with no pretense of regulation, it was invalid for want of compliance with the law requiring the subject of an ordinance to be clearly expressed in its title. The primary and sole object which is clearly indicated by the title of the act is to prohibit the sale of beer and malt liquors manufactured in this State, before being inspected, for which an inspection fee might, of course, be authorized by the act to be taxed, and this is all that is included in its title; and all else in the act, including the right to collect a license tax, is in violation, of the Constitution and void. [Stebbins v. Mayer, 38 Kan. 573.]
The point is made that the act discriminates between manufacturers of malt liquors who sell their product within this State, and those who sell to purchasers living out of the State, and is therefore in conflict with section 3, article 10, of the Constitution of this State, which provides that taxes “shall be uniform upon the same class of subjects within the territorial *70limits of the authority levying the tax.” "While both are subject to taxation by the State (Coe v. Town of Errol, 116 U. S. 517), the brewer who sells his product in this State is compelled to pay an inspection fee thereon before offering the same for sale, while another brewer, engaged in the same business in this State, and who exports his beer out of the State, is entitled by the act to have his beer inspected free of cost, thus discriminating in favor of the latter against the former. In City of St. Louis v. Spiegel, 75 Mo. 145, it was held that a license fee imposed upon the keepers of meat shops is a tax, and must be uniform within the territorial limits of the authority enforcing it, and that a city ordinance which requires a license fee of one amount in one part of a city and a different amount in another is void. [City of St. Louis v. Spiegel, 90 Mo. 587.] In City of Brookfield v. Tooey, supra, which involved the validity of a tax of one per cent upon the goods of a merchant, Gantt, P. J., in speaking for the court, said: “We are firmly convinced that this tax can not be held to be other than a direct tax upon property. It is therefore in direct disobedience of sections 3 and 11 of article 10 of the Constitution of Missouri, because it is not uniform upon all the personal property in said city, but -levies $1 upon every $100 of assessable personal property belonging to a merchant, and exempts all personal property not belonging to a merchant from said tax.” [See, also, City of Chicago v. Collins, 175 Ill. 445; City of Cullman v. Arndt (Ala.), 28 South. 70; State v. Switzler, 143 Mo., loc. cit. 333, 45 S. W. 245; Ex parte Jones (Tex. Or. App.), 43 S. W. 513; Pullman Palace Car Co. v. State, 64 Tex. 274; City of Williamsport v. Stearns, 2 Pa. Dist. R. 351; City of Savannah v. Weed, 84 Ga. 683; Kansas City v. Grush (Mo. Sup.), 52 S. W. 286; State v. Tucker (S. C.), 35 S. E. 215; State v. Hoyt (Vt.), 42 Atl. 973; Amoskeag Mfg. Co. v. City of Manchester (N. H.), 47 Atl. 74.] More*71over, the tax is not uniform, in this: it imposes the same tax per gallon on all grades of beer, irrespective of its value, thus discriminating in favor of the manufacturer of beer and malt liquors of a high grade and of greater value, against the manufacturers of beer and malt liquors of less value per gallon.
The act is void, for the further reason that it is violative of that provision of article 14 of the amendments to the Constitution of the United States which provides that “no State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States, nor shall any State deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws,” in that it discriminates against the brewer who sells his beer in this State, by requiring him to have it inspected and to pay an inspection fee therefor before offering it for sale, while his neighbor, engaged in the same business, and who ships and sells his brew beyond this State, is required to have his beer inspected before doing so, but gets his inspection free of any inspection fees, thus denying them equal protection of the law.
The act is void for want of proper provisions to carry it into practical effect. By the seventh section of the act it is made the duty of the inspector to cause to be inspected all beer or other malt liquors brewed or manufactured or sold in this State, and to place upon the package containing such beer his label, certifying that the same has been inspected, etc. And by section 8 it is provided that the inspector shall be entitled to receive for inspecting and gauging one cent for each gallon contained in each package, and two cents for labeling each package. It conclusively appears from the evidence that one inspector and four deputies can not possibly inspect all the beer brewed and sold in all the breweries of this State without subjecting the business to delays to such an extent as to *72practically destroy the same, and that an attempt to inspect or analyze the beer after it has passed into packages for consumption involves a spoliation of every package thus inspected. “In the Beer Brewer, of A. E. Zimmermann, teacher of theoretical and practical brewing, who has devoted thirty-five years to this business, it is stated that a ripened tun of lager or store beer must be racked off all at once, for when it is left half full it becomes flat, and that the tun of pot lager beer must, if possible, be all drunk off in the same day it is tapped, because on the following day the beer gets an unpleasant taste, even when the bung has not been taken out, but only a small hole has been made, which is opened only at the time of drawing the beer, and is immediately closed again with a spigot.” [I Ures, Dict. 160.] But there is not a word said in the act about taking a sample of the mash or of the beer while fermenting, and the only method indicated by said section of the act is inspection by the “package,” as the words, “it shall be the duty of such inspector to cause to be inspected all beer or other malt liquors, and to place upon the ‘package’ containing such beer or malt liquor'his label, certifying that the same has been inspected,” etc., clearly mean. By section 8 it is provided that the “inspector shall be entitled to receive for inspecting and gauging one cent for each gallon contained in each package.....The word ‘package,’ as used in this act, shall be construed to mean any vessel of any kind other than pint and quart bottles in which any beer or malt liquor may be placed for sale, containing eight gallons or less; when said beer or malt liquors are placed in pint or quart bottles, a ‘package,’ as used in this act, shall be construed to mean not to exceed forty-eight pint bottles or twenty-four quart bottles of beer or malt liquors, which when manufactured and so bottled must, before sale, be placed in suitable cases containing said number and size of bottles, for inspection and stamping *73by said state inspector.” .... Moreover: “Any provision in a statute which declares its meaning or purpose is authoritative. Whether it relates to the object of a. whole act, or of a single section or of a word, it is a declaration having the force of law. It is binding on the courts, though otherwise they would have understood the. language to mean something different. .... It has been said that an interpretation clause should be used for the purpose of interpreting words which are ambiguous or equivocal, not so as to disturb the meaning of such-as are plain. It is often inserted for this purpose, or for abundant caution, that there may be no misapprehension, though’ the interpretation so directed is not different from that which the language used would otherwise receive. In such case this provision leads to no difficulties of construction.” [Suth. St. Const., sec. 102.] But it is said that the seventh section of the act, standing alone, does not require the inspector, in making his inspection, to defer it until after the beer is sealed in the barrels or bottles. This position is, however, clearly untenable, for by the very words of that section the inspector is required “to place upon the package containing such beer-or malt liquors his label certifying that the same has been inspected and made from wholesome ingredients,” and it has no reference whatever to an inspection in any other way than in the package. Besides, the eighth section of the act defines what a package is, which is not in accord with the views expressed in the opinion. A still more fallacious position is “that, by reading the whole act together, the inspector is not restricted to an examination or analysis of the finished product after it is bottled or barreled, but he is authorized to go directly to the brewery and take a sample of thé mash and of the beer in the vat in the process of fermentation; that this method is the one which the state inspector has approved.” This same inspector was a witness in behalf of the State upon *74the trial of this cause, and testified that he was not a practical brewer, and never brewed a drop of beer in his life. Besides, the question is one of construction of an act of the Legislature, and therefore a judicial one; but, even if one with respect to which an expert could properly testify, he was wholly incompetent for that purpose. It was a matter about which every member of this court knows as much as the inspector does, and it matters not how little that may be. However, his opinion is in direct conflict with the express provisions of the act. And how the opinion of the highest judicial tribunal of this State could be predicated on such an opinion can only be justified upon the ground, if at all, of the seeming dire necessity of some kind of authority to support it, whether it does so or not.
Paraphrasing what was said by Sherwood, L, in his dissenting opinion in Kansas City v. Bacon, 147 Mo., loe. cit. 303. And in this case the act, by pointing out the way in which beer and malt liquors shall be inspected, and in designating the fee to be charged therefor as an “inspection fee,” necessarily excludes any other method, fee, or tax. “Every positive direction contains an implication against anything contrary to it, or which would frustrate or disappoint the purpose of such a provision.” [People v. Draper, 15 N. Y. 544; Bank v. Graham, 147 Mo. 250.]
In Willis v. Oil Co., supra, one of the questions passed upon was whether storage tanks for illuminating oil came within the meaning of the term “package,” and the court said: “It would be a strange use of the term ‘package’ to apply it to such a receptacle, into which the oil is poured, not for the purpose of handling, transportation, or sale, but only for keeping. We might as soon expect to hear it applied to a grain elevator or a storage coal bin.” ' So it seems to me that by no fair process of reasoning can the act, which provides for but *75one way of inspecting beer (that is, while in the “package”), be construed as authorizing an inspection of the mash, or of the beer while fermenting or while in the vats. In the case of State v. "West Side St. Ry. Co., 146 Mo. 155, an act not nearly so imperfect as the one under consideration was held to be invalid for uncertainty, and that courts can not supply or remedy a legislative act. But in this case some of the defects in the act are supplied by the court. Eor these considerations, we are of the opinion that the act is void, and that the judgment should be reversed, and the defendant discharged.
Sherwood and Robinson, JJ., concur.